*335
ORDER

PER CURIAM:
AND NOW, this 17th day of July, 2000, on certification by the Disciplinary Board that the respondent, MERIDITH PATRICIA SOLVIBILE, who was suspended by Order of this Court dated May 4, 1999, for a period of one year, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, MERIDITH PATRICIA SOLVIBILE is hereby reinstated to active status, effective immediately.